Citation Nr: 0015729	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a skin disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased (compensable) 
evaluation was denied for warts.  Pursuant to a May 1997 
rating action, an increased evaluation of 10 percent 
disabling was granted for skin tags, previously claimed as 
warts.

In a decision dated October 1997, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent 
disabling for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  In September 
1998, the Court vacated the Board's October 1997 decision, 
and a Joint Motion for Remand was granted.  The Board 
remanded the matter for further evidentiary development in 
February 1999.  This case was thereafter returned to the 
Board for readjudication and disposition in accordance with 
the terms of the joint motion.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

The veteran's skin disorder is currently manifested by 
multiple flesh-colored papules, ranging in size from 1mm to 
approximately 3 mm in height, 1-mm base, scattered throughout 
both axillary regions and the groin region, including 
bilateral inner thigh area.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7899 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected skin disorder 
is so severe as to warrant an increased evaluation.  He has 
claimed that the skin lesions on his chest, thighs, and upper 
arms cause him great pain and that his clothing irritates 
these lesions.  He has also stated that the lesions interfere 
with employment, as they become inflamed and are painful on 
movement.

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Evidence

In March 1994, the veteran was seen for treatment of 
recurrent skin lesions on the torso and legs.  At this time, 
the veteran reported that he had some warts removed in 
service, as long as 25 years before.  Objective findings 
included a papule on the left anterior chest, which was 
darker in color and mildly erythematous.  The examiner also 
noted multiple, fleshy appearing, pedunculated skin tags on 
the inner thighs.

In January 1995, the veteran was afforded a VA examination.  
At this time, the veteran reported that multiple skin tags 
first appeared while he was serving in the U.S. Navy.  He 
complained that these lesions were frequently irritated by 
clothing and with walking, and were occasionally tender.  
According to this report, multiple biopsies were performed at 
the VAMC in Gainesville, Florida, in September 1994.  The 
biopsy reports revealed multiple acrochordons and intradermal 
nevi.  A biopsy of the upper chest revealed a hemangioma.

On objective examination, there were multiple 3-5mm, white to 
tan, fleshy, pedunculated papules noted on the axillae, neck, 
back, and inner thighs.  There were several well-healed scars 
in these locations as well.  The report shows a diagnosis of 
acrochordons and intradermal nevi.

The veteran reported multiple benign skin tags in October 
1995.  The physician noted a deep pink rash in his groin 
area.  

In August 1996, the veteran was afforded a hearing before a 
local officer at the St. Petersburg RO.  At this time, he 
stated that he had warts under the arms, on his chest and 
neck area, in the inner thighs, and through the groin.  He 
stated that there were large numbers of these warts, which 
caused him excruciating pain, which at times prevented him 
from walking because it bleed a little.  It was as if his 
flesh were torn.  The veteran found the condition to be 
repugnant.  He further stated that the medications and 
salves, which had been prescribed, did not relieve his pain 
or the symptoms of the warts.  He also indicated that the 
warts interfered with his employment, as they become inflamed 
when he lifted his arms, bent, and stood.

In September 1996, the veteran complained of numerous skin 
tags under his arms and inner thighs, which caused difficulty 
walking and wearing pants.  The veteran requested that these 
skin tags be removed.  On objective examination, there were 
numerous skin tags under both arms and on the inner thighs, 
with no infection and no rash.

The veteran complained of numerous skin tags on his right and 
left groin areas November and December 1996.  These skin tags 
were excised from his inner thighs.  

In light of the September 1998 joint motion, the veteran's 
claim was remanded for a new VA skin disorders examination, 
to include consideration of symptomatology such as scarring, 
tenderness of lesions, and the veteran's complaints of pain.  
In addition, the examiner was asked to evaluate the veteran's 
skin disorder in light of specific rating criteria, as found 
in 38 C.F.R. § 4.118.  

The veteran was seen for skin tags under his arms and between 
his thighs which caused chronic pain in January 1999.  He 
reported that the doctor would not remove them until they 
were larger.  The veteran complained of chronic skin tags in 
October 1999.  On examination skin tags were noted 
bilaterally in the axillary.

At the December 1999 VA examination the veteran reported a 
history of skin tags with redness and irritation that had 
been refractory to multiple treatments over the years since 
1971.  Upon examination multiple flesh-colored pedunculated 
papules, ranging in size from 1mm to approximately 3 mm in 
height, 1-mm base scattered throughout both axillary regions 
and the groin region, including bilateral inner thigh area.  
There is also significant lichenified, erythematous plaques 
and patches present in the inguinal creases bilaterally and 
perineum.  There was no overt scaling or drainage.  However, 
the area is very moist and no central clearing was present.  
A potassium hydroxide examination was performed on the 
affected areas in the groin.  This was found to be negative 
for fungal elements and yeast.  

The assessments were multiple acrochordons (also known as 
skin tags) in the groin area and fawn-to-erythematous patches 
and plaques in the inguinal area.  The examiner commented 
that the multiple acrochordons appeared to be lacking any 
evidence of infarction and or ulceration.  There appeared to 
be a genetic tendency toward the formation of skin tags, and 
they tended to occur in areas where there was increased 
friction and there was also a tendency in obese people.  The 
underlying background inflammation and erythematous plaques 
were most likely unrelated to the skin tags from a clinical 
standpoint.  

The examiner stated that the condition of erythrasma, which 
is a cutaneous infection caused by bacteria, could also be 
considered in this case.  No Wood lamp was available for 
fluorescence.  Future examination with a Wood lamp or culture 
could determine the diagnosis of erythrasma.  The veteran had 
been using various creams, which had many additives and 
preservatives present, which in some cases can cause a 
contact dermatitis.  There was no vesiculation present at the 
time of the examination.  However, that did not exclude 
contact dermatitis as the diagnosis.  Extramammary Pagent 
disease was also considered with this clinical presentation 
and the long-term history and therapeutic failures 
supplemented further suspicion.  

The examiner indicated that at the time of this examination 
there were no cosmetically significant lesions or scarring 
present on the face, neck and trunk of the veteran.  There 
was significant discomfort with walking evidently by the 
veteran's manner in which he was walking.  This combined with 
the extent of irritation present in his inguinal area did 
correlate.  It appeared that the skin tags were most likely 
unrelated to the overall irritation that was present in the 
inguinal region.  

Analysis

The criteria for evaluation of skin disorders are set forth 
in 38 C.F.R. § 4.118 (1999).  Scars of the head, face or neck 
are rated as follows: 0 percent rating for slightly 
disfiguring scars; 10 percent rating for moderately 
disfiguring scars; 30 percent rating for severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and 50 percent 
rating for completely or exceptionally repugnant deformity of 
one side of the face of marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent and the 10 percent to 
30 percent.  

Diagnostic Codes 7801 and 7802 provide evaluations for scars 
resulting from burns.  38 C.F.R. § 4.118 (1999).  The veteran 
has not reported and the medical evidence does not indicate 
that the veteran's skin disorder resulted from burns.  
Therefore, Diagnostic Codes 7801 and 7802 are not applicable 
in this case.  For superficial, poorly nourished scars with 
repeated ulceration a 10 percent evaluation is provided under 
Diagnostic Code 7803.  A 10 percent evaluation is provided 
for superficial, tender and painful scars on objective 
demonstration under Diagnostic Code 7804.  38 C.F.R. § 4.118 
(1999).  The veteran is already in receipt of the highest 
evaluation under Diagnostic Codes 7803 and 7804.  Other scars 
are rated on the basis of limitation on function of part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(1999).  

In this case, the veteran's skin disorder is rated under 
Diagnostic Code 7806, as analogous to eczema.  See 38 C.F.R. 
§ 4.20 (1999).  Under that code, a noncompensable evaluation 
is for assignment for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

Unless otherwise provided, Diagnostic Codes 7807 through 7819 
are rated as for eczema under Diagnostic Code 7806, dependent 
upon location, extent and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118 (1999).  

Under Diagnostic Code 7800 a higher evaluation is warranted 
if there are severely disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles or completely or exceptionally repugnant 
deformity of one side of the face of marked or repugnant 
bilateral disfigurement or tissue loss with cicatrization and 
marked discoloration, color contrast, or the like.  At the 
August 1996 RO hearing the veteran testified that he had 
warts under the arms, on his chest and neck area, in the 
inner thighs, and through the groin.  In September 1996, the 
veteran complained of numerous skin tags under his arms and 
inner thighs.  The veteran described numerous skin tags on 
his right and left groin areas November and December 1996.  
He has never reported any disfiguring scars of the eyelids, 
lips, or auricles or exceptionally repugnant deformity of one 
side of the face of marked or repugnant bilateral 
disfigurement or tissue loss with cicatrization and marked 
discoloration, color contrast, or the like.  A higher 
evaluation under Diagnostic Code 7800 is not warranted.  

The examiners never found any disfiguring scars of the 
eyelids, lips, or auricles or exceptionally repugnant 
deformity of one side of the face of marked or repugnant 
bilateral disfigurement or tissue loss with cicatrization and 
marked discoloration, color contrast, or the like.  In March 
1994 objective findings included a papule on the left 
anterior chest, which was darker in color and mildly 
erythematous.  Multiple, fleshy appearing, pedunculated skin 
tags on the inner thighs were also noted.  On objective 
examination, in January 1995, there were multiple 3-5mm, 
white to tan, fleshy, pedunculated papules noted on the 
axillae, neck, back, and inner thighs.  There were several 
well-healed scars in these locations as well.  In October 
1995 the physician noted a deep pink rash in his groin area.  
On objective examination, in September 1996, there were 
numerous skin tags under both arms and on the inner thighs, 
with no infection and no rash.  In October 1999 skin tags 
were noted bilaterally in the axillary.  At the December 1999 
VA multiple flesh-colored pedunculated papules, ranging in 
size from 1mm to approximately 3 mm in height, 1-mm base 
scattered throughout both axillary regions and the groin 
region, including bilateral inner thigh area.  There is also 
significant lichenified, erythematous plaques and patches 
present in the inguinal creases bilaterally and perineum.  A 
higher evaluation under Diagnostic Code 7800 is not 
warranted, as the examiners never found any disfiguring scars 
of the eyelids, lips, or auricles or exceptionally repugnant 
deformity of one side of the face of marked or repugnant 
bilateral disfigurement or tissue loss with cicatrization and 
marked discoloration, color contrast, or the like.  

Under Diagnostic Code 7806 a higher evaluation is warranted 
if there is exudation, constant itching, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation, 
crusting, and systemic or nervous manifestations, or if the 
skin disorder is exceptionally repugnant.  In January 1995 
the veteran complained of lesions that were frequently 
irritated by clothing and with walking, and that were 
occasionally tender.  At the August 1996 RO hearing the 
veteran testified that there are large numbers of these 
warts, which cause him excruciating pain, which at times 
prevents him from walking because of bleeding a little.  It 
was as if his flesh were torn.  The veteran found the 
condition to be repugnant.  He further stated that the warts 
became inflamed when he lifted, bent, and stood.  In 
September 1996, the veteran complained of numerous skin tags 
under his arms and inner thighs, which caused difficulty 
walking and wearing pants.  At the December 1999 VA 
examination the veteran reported a history of skin tags with 
redness and irritation.  As indicated above the veteran has 
never reported exudation, constant itching, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation, crusting, and systemic or nervous 
manifestations, thus a higher evaluation under Diagnostic 
Code 7806 is not warranted.  

The examiners never found exudation, constant itching, 
extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, crusting, and systemic or nervous 
manifestations, or that the skin disorder is exceptionally 
repugnant.  In March 1994 objective findings included a 
papule on the left anterior chest, which was darker in color 
and mildly erythematous.  There were also noted multiple, 
fleshy appearing, pedunculated skin tags on the inner thighs.  
On objective examination, in January 1995, there were 
multiple 3-5mm, white to tan, fleshy, pedunculated papules 
noted on the axillae, neck, back, and inner thighs.  There 
were several well-healed scars in these locations as well.  
The physician noted a deep pink rash in his groin area in 
October 1995.  On objective examination, in September 1996, 
there were numerous skin tags under both arms and on the 
inner thighs, with no infection and no rash.  The above 
evidence does not demonstrate that a higher evaluation under 
Diagnostic Code 7806 is warranted.  

The veteran was seen for skin tags under his arms and between 
his thighs which caused chronic pain in January 1999.  In 
October 1999 the skin tags were noted bilaterally in the 
axillary.  At the December 1999 VA examination the examiner 
commented that the multiple acrochordons appeared to be 
lacking any evidence of infarction and or ulceration.  There 
was no overt scaling or drainage.  There were no cosmetically 
significant lesions or scarring present on the face, neck and 
trunk of the veteran.  As the examiners have not found 
exudation, constant itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation, crusting, 
and systemic or nervous manifestations, or that the skin 
disorder is exceptionally repugnant thus a higher evaluation 
under Diagnostic Code 7806 is not warranted.  

The evidence of record does not demonstrate that a higher 
evaluation is warranted under Diagnostic Codes 7800-7819, the 
schedule of ratings for the skin.  


ORDER

An increased rating for skin disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

